Citation Nr: 1106214	
Decision Date: 02/15/11    Archive Date: 02/28/11

DOCKET NO.  05-30 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death, to include as a result of in-service exposure to 
herbicides.


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel



INTRODUCTION

The Veteran had active military service from June 1969 to 
December 1970.  He died in April, 1999; the appellant is his 
surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of a June 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The instant case was previously before the Board in April 2008, 
at which time the Board denied the appellant's claim.  The 
appellant then appealed the Board's April 2008 decision to the 
United States Court of Appeals for Veterans Claims (Court).  In 
May 2009, the Court issued an order vacating the Board's April 
2008 decision and remanding the instant claim for additional 
consideration.  The case is once again before the Board for 
appellate consideration.


FINDINGS OF FACT

1.	The Veteran died in April 1999; the immediate cause of death 
listed on his death certificate is chronic myelogenous 
leukemia due to acute lymphocytic leukemia.  No other 
significant conditions contributed to the Veteran's death.

2.	There is no competent evidence of record to indicate the 
Veteran's death was due to a presumptive disorder, to include 
chronic lymphocytic leukemia or multiple myeloma.

3.	At the time of the Veteran's death, he was not service-
connected for any disability. 

4.	The competent evidence fails to demonstrate that the causes of 
death listed on the Veteran's death certificate were incurred 
in or related to his military service. 


CONCLUSION OF LAW

The criteria for entitlement to service connection for the cause 
of the Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 
1310, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.312(a) (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives 
a complete or substantially complete application for benefits, it 
must notify the claimant of the information and evidence not of 
record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. § 
5103(a) (West 2002).   VA must request that the claimant provide 
any evidence in the claimant's possession that pertains to a 
claim. 38 C.F.R. § 3.159 (2010).  See also Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

In the instant case, the appellant received notification prior to 
the initial unfavorable agency decision in June 2004.  The RO's 
March 2004 notice letter advised the appellant what information 
and evidence was needed to substantiate the claim decided herein 
and what information and evidence must be submitted by her, 
namely, any additional evidence and argument concerning the 
claimed condition and enough information for the RO to request 
records from the sources identified by the appellant.  In this 
way, she was advised of the need to submit any evidence in her 
possession that pertains to the claim.  She was specifically told 
that it was her responsibility to support the claim with 
appropriate evidence.  Finally the letter advised her what 
information and evidence would be obtained by VA, namely, records 
like medical records, employment records, and records from other 
Federal agencies.  The duty to notify the appellant was satisfied 
under the circumstances of this case.  38 U.S.C.A. § 5103. 

The Court recently held in Hupp v. Nicholson, 21 Vet. App. 342 
(2007), that when adjudicating a claim for Dependency and 
Indemnity Compensation (DIC), VA must perform a different 
analysis depending upon whether a Veteran was service connected 
for a disability during his or her lifetime, and concluded 
generally, that 38 U.S.C.A. § 5103(a) notice for a DIC case must 
include (1) a statement of the conditions, if any, for which a 
Veteran was service connected at the time of his or her death, 
(2) an explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service- connected 
condition, and (3) an explanation of the evidence and information 
required to substantiate a DIC claim based on a condition not yet 
service connected.  As discussed above, the March 2003 notice 
letter fully satisfied the third element of Hupp.  In addition, 
because the Veteran was not service-connected for any disability 
prior to his death, notice requirements regarding elements one 
and two of Hupp are rendered moot, and the absence of notice 
regarding these elements should not prevent a Board decision.

In light of the above, the Board finds that all notices required 
by VCAA and implementing regulations were furnished to the 
appellant and that no useful purpose would be served by delaying 
appellate review to send out additional VCAA notice letters.

VA must also make reasonable efforts to assist the appellant in 
obtaining evidence necessary to substantiate the claim for the 
benefit sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claims.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159 (2010).

Treatment records and reports from Sparrow Health Systems of 
Lansing, Michigan have been obtained.  The appellant has not 
identified any additional records that should be obtained.  
Therefore, VA's duty to further assist the appellant in locating 
additional records has been satisfied.  See 38 U.S.C.A. § 
5103A(d); see also 38 C.F.R. § 3.159 (c)(4) (2010); Wells v. 
Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).  A Veterans 
Health Administration (VHA) medical opinion was obtained in 
August 2010, with an addendum received in October 2010.  These 
opinions are adequate for the purposes of adjudicating the 
instant claim, as they provide the etiological opinion requested 
by the Board with supporting rationale.  See generally Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant in developing 
the facts pertinent to the issue on appeal is required to comply 
with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 
38 C.F.R. § 3.159.

Analysis

In order to establish service connection for the cause of the 
Veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal or 
contributory cause of death.  38 U.S.C.A. § 1310 (West  2002); 38 
C.F.R. § 3.312(a) (2010).  In order to constitute the principal 
cause of death, the service-connected disability must be one of 
the immediate or underlying causes of death or be etiologically 
related to the cause of death.  38 C.F.R. § 3.312(b).  In the 
case of contributory cause of death, it must be shown that a 
service-connected disability contributed substantially or 
materially to cause death.  38 C.F.R. 
§ 3.312(c)(1).

It is VA's defined and consistently applied policy to administer 
the law under a broad interpretation, consistent, however, with 
the facts shown in every case.  When, after careful consideration 
of all procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any other 
point, such doubt will be resolved in favor of the claimant.  By 
reasonable doubt it is meant that an approximate balance of 
positive and negative evidence exists which does not 
satisfactorily prove or disprove the claim.  Reasonable doubt is 
a substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2010).

Where a Veteran served ninety days or more during a period of war 
and certain chronic disabilities, including leukemia, become 
manifest to a degree of 10 percent within one year from date of 
separation from service, such disability shall be presumed to 
have been incurred in service even though there is no evidence of 
the disease during the period of active service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309(a).

The diseases listed in 38 C.F.R. § 3.309(a) will be accepted as 
chronic, even though diagnosed as acute because of insidious 
inception and chronic development.  Thus, leukemia will be 
accepted as a chronic disease whether diagnosed as acute or 
chronic.  38 C.F.R. § 3.307(b).

Veterans who, during active service, served in the Republic of 
Vietnam during the period beginning January 9, 1962 and ending 
May 7, 1975, hall be presumed to have been exposed to an 
herbicide agent, unless there is affirmative evidence of non-
exposure.  If a Veteran was exposed to an herbicide agent 
(including Agent Orange) during active service and has contracted 
an enumerated disability to a degree of 10 percent or more at any 
time after service, the Veteran is entitled to service connection 
even though there is no record of such disease during service.  
38 U.S.C.A. § 1116; 38 C.F.R. § 3.307, 3.309(e).  The Board notes 
that chronic lymphocytic leukemia (CLL) is one of the enumerated 
diseases; acute lymphocytic leukemia (ALL) is not.  Id.

The Veteran died in April 1999; the primary cause of his death 
was reported on the death certificate as chronic myelogenous 
leukemia (CML) due to ALL.  The Veteran was not service-connected 
for this or any other disability at the time of his death.  The 
appellant asserts that the Veteran's cause of death is related to 
his active service.  Specifically, she contends that service 
connection is warranted for the cause of the Veteran's death 
because the Veteran was exposed to herbicides during active 
service.

In a May 2004 statement, the appellant contended that under 
38 C.F.R. § 3.307(b), leukemia could be accepted as a chronic 
disease whether it is diagnosed as acute or chronic.  As such, 
the appellant contends that, under § 3.307(b), the Board should 
consider CLL, which is a presumed disease under § 3.309(e), as a 
contributing factor to the Veteran's death.

The Board observes that there is no competent medical evidence of 
record showing that the Veteran died of CLL rather than ALL.  
Medical evidence of record indicates that the Veteran was 
diagnosed with ALL in December 1998, based specifically on a bone 
marrow biopsy.  Further, the medical record contains no mention 
of CLL as a possible diagnosis.  The Board further observes that 
the Veteran's death certificate indicates an onset of both CML 
and ALL of five months prior to his death.  Finally, the Board 
observes the October 2010 VHA medical opinion addendum indicates 
there is 0% probability that the Veteran's death was causally 
related to CLL, as he was diagnosed with the separate condition 
ALL.

The Board has considered the appellant's assertion, citing 
treatise information from the National Cancer Institute, that the 
Veteran died of lymphocytic leukemia, which is a presumptive 
condition pursuant to 38 C.F.R. § 3.309.  However, even according 
to the treatise information submitted by the appellant, leukemias 
are divided into four distinct categories, two of which are 
"chronic" and "acute."  In his December 2010 argument, the 
appellant's representative fails to account for such a 
distinction, simply asserting that all lymphocytic leukemias are 
presumptive conditions.  However, as noted above, while CLL is 
presumed related to herbicide exposure, ALL is not.  See 
38 C.F.R. § 3309(e).

The Board further observes that the appellant has produced no 
competent medical opinion or evidence indicating that the Veteran 
died of, or was diagnosed with, CLL or multiple myeloma.  In 
addition, the October 2010 VHA medical opinion addendum found 
there to be a 0% probability that the Veteran's death was 
causally related to CLL or multiple myeloma, as he was 
specifically diagnosed with ALL.  As such, the Board finds the 
Veteran was not diagnosed with CLL or multiple myeloma prior to 
his death, and the preponderance of the evidence weighs against a 
finding that either of these presumptive conditions are causally 
related to the Veteran's death.  As such, service connection for 
the Veteran's death on a presumptive basis pursuant to 38 C.F.R. 
§ 3.309(e) is not warranted.

The Board has considered the appellant's argument that, in 
accordance with 38 C.F.R. § 3.307(b), diseases listed under 
38 C.F.R. § 3.309(a), including leukemia, could be accepted as 
chronic even though actually diagnosed as acute.  However, the 
Board finds that this argument lacks merit, as this regulation 
applies only to leukemias that become manifest with one year of 
service.  As the Veteran's ALL did not become manifest until 28 
years after his separation from active service, sections 3.307(b) 
and 3.309(a) do not apply to the appellant's claim.

The Board has also considered whether service connection for CML 
or ALL is warranted on a direct basis.  However, the Board finds 
that the preponderance of the evidence is against granting 
service connection on a direct basis.  In this regard, the Board 
again notes that the Veteran was not diagnosed with either CML or 
ALL until 28 years after his separation from active service.  The 
lapse in time between service and the first diagnosis of CML or 
ALL weighs against the appellant's claim.  The Board may, and 
will, consider in its assessment of a service connection the 
passage of a lengthy period of time wherein the Veteran has not 
complained of the malady at issue.  See Maxson v. West, 12 Vet. 
App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000); see also Forshey v. Principi, 284 
F.3d 1335, 1358 (Feb. Cir. 2002) (en banc).  As such, the Board 
finds that there is no competent medical evidence of CML or ALL 
in service or within one year of service.  Therefore, service 
connection may not be presumed under 38 C.F.R. § 3.309(a).

In addition, the appellant has submitted no competent medical 
evidence or opinion to suggest a direct causal link between the 
Veteran's CML or ALL and his active service.  However, the 
October 2010 VHA opinion addendum found there to be a 0% 
probability that the Veteran's ALL was due to the Veteran's 
active service, to include exposure to herbicides or radiation.  
The VA oncologist indicated this opinion was based upon a review 
of relevant medical literature, and provided a copy of this 
literature for inclusion into the claims file.  In light of the 
VHA medical opinion and addendum, the Board finds the 
preponderance of the evidence weighs against a finding that the 
Veteran's CML and/or ALL are etiologically related to his period 
of active service.

Finally, the Board has considered the appellant's argument that, 
as CML is a cancer of the blood and bone marrow, and multiple 
myeloma (MM), a presumed disease under 38 C.F.R. § 3.309(e), is a 
cancer of the bone, the Board should consider CML as a type of MM 
and grant service connection on a presumed basis.  However, the 
Board notes that the presumption of service connection under § 
3.309(e) is limited to only those diseases listed in the 
regulation.  Furthermore, the appellant has not submitted any 
competent medical evidence or opinion to suggest that CML is a 
type of or causally related to MM.  Therefore, service connection 
cannot be granted for CML on a presumptive basis.

In sum, the evidence of record shows that the Veteran developed 
CML and ALL 28 years after service separation which, in turn, led 
to his death.  Neither of these conditions were service-connected 
at the time of the Veteran's death, and the competent medical 
evidence of record does not indicate that they were incurred 
during or otherwise related to his active service.  Furthermore, 
the appellant has submitted no competent medical evidence or 
opinion to support her assertion that the Veteran died of CLL or 
multiple myeloma, both presumptive conditions, nor has she 
submitted a competent medical opinion suggesting an etiological 
link between CML and/or ALL and the Veteran's active service.  In 
contrast, a VA oncologist provided an opinion that (a) the 
Veteran's death was not causally related to the presumptive 
conditions of CLL or multiple myeloma and (b) the Veteran's ALL 
was not etiologically related to his in-service herbicide 
exposure.

For these reasons, the Board finds that a preponderance of the 
evidence is against the claim for service connection for the 
cause of the Veteran's death.  As such, the benefit-of-the-doubt 
rule does not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Service connection for the cause of the Veteran's death is 
denied.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


